Title: Edmund Jenings to John Adams, 11 May 1784
From: Jenings, Edmund
To: Adams, John


        
          Sir
          London May 11th. 1784.
        
        I did myself the Honour of writing to your Excellency by the last Post, & inclosing a Letter, which might have been productive by this Time of an Event, which I assure myself would have been painful to you. I Know not as yet, what is the result of my Ennemies Council thereon. I called three times at Vine Street Yesterday but found no Letter from either. Let them take their Time, I have done, what I was under the Necessity of doing in Consequence—of their

Insolence. I am told I need not go further, as I assure your Excellency I have been urged by no Vindictive Passion having determind & declared, that if the Meeting had been had, not to have enjoind Either of my Ennemies I Know my Duty better to God & man & myself, that to take such means of Vindication. & I hope I shall ever remember it; but this must not be told in Gath, for then the Philistines will be more troublesome
        I am with the greatest Respect / Sir your Excellencys / most obedient humble Servant
        
          Edm: Jenings
        
        
          PS. I wish your Excellency would shew the Anonymous Letter to Mr [Brush?], now I beleive at Amsterdam, I think He will Know the Hande.
        
      